Taliaferro, J.
The defendant was tried before tlio district court of the parish of Caddo, on an indictment for the murder of Edward l-Ieath, and found guilty. He was sentenced to imprisonment for life in the State Penitentiary, and has appealed.
After conviction, the defendant filed a motion for a new trial, supported by affidavit, and setting out the grounds which are substantially the discovery of now evidence. This is a question of diligence, and not an unmixed question of law; the action of the district court, on the motion for a new trial, can not be reviewed on appeal. 11 An. 478; 21 An. 475.
During the trial, defendant, by his counsel, objected to tne introduction of witnesses, not physicians and not experts, to prove the cause of the death of the deceased. The objection was overruled, and *469a bill of exceptions retained. The witnesses were introduced to prove tbe actual infliction of tbe wounds by tbe accused, and tbe actual death of the deceased. The jury were to determine from the facts received from the witnesses, whether the wojxnds given by the accused caused his death. We think the judge did not err.
It is therefore ordered, adjudged and decreed, that the judgment appealed from be affirmed, with costs.